Citation Nr: 0929664	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  04-40 522	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a low back 
disorder, previously characterized as history of low back 
pain with spina bifida and muscle spasm, has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from November 1971 to 
June 1976.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision issued by the Atlanta, Georgia Regional Office (RO) 
of the Department of Veterans Affairs (VA) that denied the 
reopening of the appellant's claim for service connection for 
the residuals of a low back injury.  

The appellant's claim of entitlement to service connection 
for a low back disorder was originally denied in a December 
1984 rating decision.  The appellant was notified of that 
denial in January 1985, and did not appeal.  The appellant 
thereafter tried to reopen his claim.  In a rating decision 
issued in March 1996, service connection for a low back 
condition was again denied.  The appellant was notified of 
this denial in a letter issued that same month, but he did 
not appeal.  The December 1984 rating decision, therefore, 
represents the last final action on the merits of the service 
connection claim for a lumbar spine disorder.  Glynn v. 
Brown, 6 Vet. App. 523 (1994).  The March 1996 rating 
decision represents the last final decision on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board will 
consider whether any of the evidence submitted since the 
March 1996 rating decision constitutes new and material 
evidence.

In February 2007, a Travel Board hearing was held at the 
Atlanta RO before the undersigned Veterans Law Judge who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107.  The transcript from that hearing has 
been associated with the claims file.

Thereafter, in April 2007, the Board remanded the case for 
additional development.  The case has now been returned to 
the Board for appellate review.




FINDINGS OF FACT

1.  The RO denied the appellant's claim for service 
connection for a lumbar spine disorder in a rating decision 
issued in December 1984; notice was given to the appellant 
the next month, however he did not appeal that denial.

2.  The RO denied the appellant's attempt to reopen his 
lumbar spine injury claim in a rating decision issue in March 
1996.  Notice was given to the appellant that same month; 
however he did not appeal the March 1996 denial.

3.  The evidence received since the March 1996 rating 
decision, when presumed credible and when considered with 
previous evidence, does not relate to an unestablished fact 
necessary to substantiate the claim and, when considered 
together with the previous evidence of record, does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision that denied the claim of 
service connection for a low back disorder, previously 
characterized as history of low back pain with spina bifida 
and muscle spasm, is a final decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the March 1996 rating 
decision is not new and material, and consequently does not 
serve to reopen the appellant's claim of entitlement to 
service connection for a low back disorder, previously 
characterized as history of low back pain with spina bifida 
and muscle spasm.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has specified duties to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  VA must notify the claimant of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The appellant was notified of the 
information necessary to substantiate his lumbar spine/low 
back new and material evidence claims in correspondence dated 
in October 2002 (prior to the issuance of the September 2003 
rating decision) and April 2009.  In those documents the RO 
informed the appellant about what was needed to reopen his 
claim for service connection.  

In particular, the letters informed the appellant of what 
constituted new and material evidence, why his claim had 
previously been denied and what was needed to reopen the 
claim.  The appellant was informed of the evidence and 
information needed to establish entitlement to service 
connection for a lumbar spine/low back disorder, the 
underlying claim.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection for 
disorders of the lumbar spine/low back found insufficient in 
the previous denial.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
Statement of the Case (SOC) issued in October 2004, and by 
way of a Supplemental Statement of the Case (SSOC) issued in 
June 2009 (after the notice was provided).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as any timing error 
did not affect the essential fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

However, the United States Supreme Court (Supreme Court) 
recently reversed that decision based on a finding that the 
Federal Circuit's framework for harmless-error analysis was 
too rigid and placed an unreasonable evidentiary burden upon 
VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme 
Court held that a mandatory presumption of prejudicial error 
in every instance of defective VCAA notice was inappropriate 
and that determinations concerning harmless error should be 
made on a case-by-case basis.  Id.  In addition, the Supreme 
Court rejected the Federal Circuit's reasoning, in part, 
because the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, neither the appellant nor his 
representative has identified any deficiency in notice which 
would compromise a fair adjudication of the claim.  
Nevertheless, the Board has considered whether the defective 
notice provided to the appellant resulted in prejudicial 
error.  In this regard, the Board observes that, although the 
Supreme Court reversed the presumptive prejudice framework 
set forth in Sanders, it did not find fault with the analysis 
for determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  

Such a showing may be made by demonstrating, for example, (1) 
that the claimant had actual knowledge of what was necessary 
to substantiate the claim and that the claim was otherwise 
properly developed, (2) that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 22 
Vet. App. at 46.  Actual knowledge may be established by 
statements or actions by the claimant or the claimant's 
representative demonstrating an awareness of what is 
necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support a new and material evidence claim based 
on notice that was provided to the appellant during the 
course of his appeal.  Thus, the Board finds that any notice 
error(s), such as the provision of notice for the new and 
material evidence claims after the initial decision by the 
AOJ, did not affect the essential fairness of the 
adjudication because the appellant could be expected to 
understand what was needed to reopen his claim from the 
notice letters sent to him by the RO in October 2002, and 
April 2009.  In particular, the AOJ has informed the 
appellant of what constituted new and material evidence, why 
his service connection claim had previously been denied, and 
what was needed to reopen his claim.  The appellant was 
informed of the evidence and information needed to establish 
entitlement to service connection for conditions of the 
lumbar spine/low back (the underlying claim).  

Furthermore, it is apparent from the procedural history of 
this case that the legal elements required to demonstrate 
entitlement to service connection have been stated 
repeatedly, as have those for new and material evidence, thus 
establishing that a reasonable person such as the appellant 
could be expected to understand what was still needed based 
on all the various types of notice provided in the record of 
this case.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed for the claim on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA reviewed the appellant's claims file.  Private 
and VA medical records were obtained and associated with the 
claims file.  VA attempted to obtain additional service 
medical records and additional Social Security Administration 
medical records, but the RO was notified that no such records 
could be located.  The appellant was informed about the kind 
of evidence that was required and the kinds of assistance 
that VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Although the RO advised the appellant of such information in 
March 2006, because the reopening of the appellant's claim 
for service connection is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this matter in its current procedural posture would not 
therefore inure to the appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  He was also afforded the 
opportunities to submit evidence and to present testimony at 
a Travel Board hearing conducted at the RO in February 2007.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The claimant prevails in either event.  
However, if the weight of the evidence is against the claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

This is a case in which the appellant's service records are 
not all in evidence.  In cases where a veteran's service 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of her case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The heightened duty to assist the appellant 
in developing facts pertinent to his claim in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).

Where a veteran's service medical treatment records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  As 
reflected in the claims file, the National Personnel Records 
Center (NPRC) has reported that there were no additional 
service medical treatment records on file for the appellant.  
The appellant has been afforded the opportunity to submit any 
service medical treatment records he had or any other records 
in support of his claim.

In any event, the law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The appellant submitted his claim to reopen in October 2002.  
The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the 
question requires a determination of whether the claim should 
be reopened and, if so, an adjudication on the merits after 
compliance with the duty to assist.

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The March 1996 rating decision, 
the last time the lumbar spine/low back service connection 
claim was finally disallowed on any basis, is final and may 
not be reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, 
the appellant's claim may be reopened only if new and 
material evidence has been secured or presented since the 
March 1996 rating decision.  See Glynn v. Brown, 6 Vet. App. 
523 (1994).

The evidence considered by the RO in reaching its March 1996 
denial included a VA Forms 21-256 submitted in March 1984; 
the appellant's service medical treatment records; private 
medical treatment records dated between January 1978 and May 
1981; the report of a VA medical examination conducted in May 
1984; the decision issued by a Social Security Administrative 
law Judge in February 1984; and a VA Form 21-526 submitted in 
November 1995.

In his March 1984 application for benefits, the appellant 
reported that he had incurred a low back injury in June 1972, 
1973, September 1974, 1975, and 1976.  He also stated that he 
had experienced a broken superior pelvis in 1978.

The appellant's service medical treatment records included a 
medical examination report dated in October 1971; the 
clinical evaluation of the appellant's spine and 
musculoskeletal system was normal.  The last medical 
examination that appellant underwent was in April 1976; 
again, the clinical evaluation of the appellant's spine and 
musculoskeletal system was normal.  

Review of the private medical treatment records in evidence, 
dated between January 1979 and May 1981, reveals that the 
appellant sought treatment for back pain in January 1979.  
The associated neurosurgical consultation report indicates 
that the appellant had been in an accident in his capacity as 
a city employee in November 1978, and that he had been pinned 
between two fire trucks.  By his history, the appellant had 
sustained a pelvic fracture.  The appellant was complaining 
of severe low back pain, bilateral leg pain and occasional 
tingling in his legs; these symptoms were said to have come 
on shortly after the accident and to have remained about the 
same.  The physician stated that the appellant had had no 
previous symptoms prior to the accident.  Lumbosacral spine 
x-rays showed straightening of the lumbar lordotic curve 
which the doctor said indicated spasm.  The neurosurgeon 
rendered a diagnosis of lumbosacral strain.  A subsequent 
short stay report from the Memorial Medical Center stated 
that the appellant had been admitted for a lumbar myelogram 
and that his past history was noncontributory.  The lumbar 
myelogram was normal.  In January 1980, the neurosurgeon 
opined that the appellant did not have any neurological 
abnormality.  

The appellant underwent a VA medical examination in May 1984.  
He complained of feeling weak and hurting all over.  The 
appellant reported injuring his back in service while lifting 
heavy 55-gallon drums.  He strained his back and was given 
muscle relaxants, but he was not put on profile.  
Intermittently thereafter for awhile he had had low back 
pain.  The appellant stated that it would flare up every now 
and then.  The appellant reported current constant back pain.  
He said that both legs were numb and weak.  Radiographic 
examination of the appellant's lumbar spine revealed a normal 
lumbar spine with posterior spin bifida occulta of the S1 
segment.  On physical examination, there was some tenderness, 
as well as mild muscle spasm of the paravertebral 
musculature.  The examiner rendered a diagnosis of chronic 
low back pain.  

The evidence of record includes a February 1984 decision of 
an Administrative Law Judge (ALJ) with the Social Security 
Administration.  In the decision, the ALJ granted disability 
benefits for the period between November 28, 1978 and 
September 1983, based on constant back pain and bilateral 
ulnar neuropathy.  

The evidence of record considered by the RO in March 1996 
included the VA Form 21-526 submitted by the appellant in 
November 1995.  The appellant reported injuring his back in 
service in 1972, and in 1974.  

The appellant submitted a claim to reopen his low back/lumbar 
spine service connection claim in October 2002.  As service 
connection for his lumbar spine disorder had previously been 
denied because the there was no evidence of record to 
demonstrate an etiologic nexus between service and the 
claimed injury residuals as opposed to the post-service 
injury in November 1978, for new evidence to be material in 
this matter, it would have to tend to show that a low back 
disorder was shown during active service or within a one-year 
period thereafter or that a current disorder is related to 
service.

The evidence submitted since the March 1996 RO denial 
includes a VA Form 21-526 submitted in October 2002; private 
medical records dated in July 2000, and May 2002; VA 
treatment records dated between 1995 and 2004; the testimony 
given by the appellant at his February 2007 Board hearing at 
the RO; and various written statements submitted by the 
appellant and his representative.  The private medical 
records reflect treatment for various conditions, including a 
leg fracture; however, none of these records discusses the 
etiology of the appellant's low back complaints or any spinal 
pathology.  The VA medical treatment records show that the 
appellant continued to seek treatment for his low back pain 
and that he attributed the condition both to an injury in-
service and to the November 1978 injury.  The appellant's 
February 2007 testimony at his Travel Board hearing 
reiterated his prior statements that he originally injured 
his back in service while lifting 55-gallon drums.  The 
various written statements submitted by the appellant also 
reiterated his prior statements.  The May 2009 VA medical 
examination did not result in a medical opinion that provided 
any etiologic link between the claimed back problems 
(diagnosed by the examiner as a chronic lumbosacral strain) 
and any incident of service, included the back injury 
described by the appellant.  Furthermore, the May 2009 
examiner indicated that radiographic examination of the 
appellant's lumbar spine had revealed a normally appearing 
lumbosacral spine.

The appellant's claim was denied in March 1996 because the 
evidence of record did not show any relationship between the 
appellant's lumbar spine/low back pathology and his active 
military service.  The evidence demonstrated the existence of 
lumbar spine pathology in 1978, but there was no evidence of 
any link between any low back condition and the appellant's 
active military service.  Nor was there any evidence of the 
existence of any lumbar spine disorder, including arthritis, 
within one year of the appellant's separation from service in 
June 1976.  

The written statements and the testimony of the appellant 
that his current lumbar spine/low back disorder(s) is/are 
causally connected to some incident of his active service are 
not probative as there is no evidence in the record that the 
appellant has any medical knowledge or expertise to render 
such an opinion.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
See also LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Moray 
v. Brown, 2 Vet. App. 211, 214 (1993).  These statements are 
not competent evidence of an etiologic nexus between his 
active military service and his current claimed condition(s).  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Neither the appellant nor his representative has 
shown that they have the requisite competence.  Furthermore, 
the appellant has not submitted any medical opinion in 
support of his contention that there is a nexus relationship 
between his current lumbar spine/low back pathology and his 
military service.

The Board concludes that items of evidence received since the 
March 1996 rating decision are "new" because they are 
pertinent to the appellant's claim and were not previously of 
record.  However, the Board also concludes that such is not 
"material" because the evidence by itself or in connection 
with evidence previously assembled does not raise a 
reasonable possibility of substantiating the claim.  Rather 
it merely confirms that the appellant still believes that he 
has incurred permanent disability from a lumbar spine injury 
in service and does not offer any indication of a competent 
causal link or nexus between the current chronic lumbosacral 
spine strain and his active military service.  

The appellant has contended that his current lumbar spine/low 
back pathology is related to his active service in the 
military.  However, there is no evidence of any lumbar spine 
condition, including arthritis, existing within one year of 
the appellant's departure from active service in June 1976, 
and there is no competent medical opinion linking any kind of 
low back medical condition to his active military duty.  The 
evidence added to the record since March 1996 does not 
address or contradict the reasoning offered in support of the 
March 1996 rating decision.  In other words, it does not tend 
to support any one of the appellant's contentions in a manner 
not already shown in March 1996.  The newly received evidence 
merely demonstrates that the appellant continues to maintain 
that he has ailments of his lumbar spine/lower back that he 
incurred while in the military.  It has no direct bearing on 
the issue of entitlement to service connection for said back 
disorder(s), and therefore, is not material.  See Shoop v. 
Derwinski, 3 Vet. App. 45 (1992).

The Board has considered the appellant's statements that he 
suffers from lumbar spine/low back problems that were caused 
by, or related to, his service.  The Board reiterates, 
however, that lay statements are not material within the 
meaning of 38 C.F.R. § 3.156.  In Moray, 5 Vet. App. at 213, 
the Court noted that lay persons are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.

The Federal Circuit Court of Appeals has indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).  The Board finds that the evidence submitted since the 
March 1996 rating decision does not provide relevant 
information as to the question of whether the appellant's 
current lumbar spine/low back pathology is etiologically 
related to any incident of his service, included the reported 
injury.  No competent medical opinion linking the appellant's 
current claimed condition(s) to his service has been received 
since the March 1996 rating decision.  

For the reasons set forth above, none of the evidence added 
to the record since the March 1996 rating decision, either by 
itself or in the context of all the evidence, is new and 
material evidence sufficient to reopen the appellant's claim 
of entitlement to service connection for a lumbar spine/low 
back disorder, including as the residual of an injury.  As 
none of the evidence added to the record since the March 1996 
rating decision, either by itself or in the context of all 
the evidence, both old and new, is competent medical evidence 
reflecting the existence of any low back medical condition 
etiologically related to any incident of service, the Board 
concludes that the evidence of record added since the March 
1996 rating decision does not constitute new and material 
evidence sufficient to reopen the appellant's claim for 
service connection for any lumbar spine disorder, including 
as the residual of a claimed in-service injury.  Therefore, 
the March 1996 rating decision remains final, and the lumbar 
spine/low back service connection claim is not reopened.

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and that the appellant is sincere in his 
belief that his low back problems are related to his  
military service.  However, while the Board has carefully 
reviewed the record in depth, it has been unable to identify 
a basis upon which the benefit sought may be granted.


ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for a low back disorder, 
previously characterized as history of low back pain with 
spina bifida and muscle spasm, the appeal is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


